 

Exhibit 10.2

 



INTERNATIONAL TOWER HILL MINES LTD.

 

2017 DEFERRED SHARE UNIT INCENTIVE PLAN

 

Dated for Reference April 4, 2017

 

Article 1
INTRODUCTION

 

1.1Purpose

 

The purpose of this Plan is to recognize contributions made by Directors,
Officers and Employees and to provide for an incentive for their continuing
relationship with International Tower Hill Mines Ltd. and its Subsidiaries.

 

Article 2
INTERPRETATION

 

2.1Definitions

 

For purposes of the Plan:

 

(a)“Account” means an account maintained by the Corporation for each Participant
and which shall be credited by means of a book-keeping entry with DSUs that are
granted in accordance with the terms of the Plan and the applicable DSU
Agreements;

 

(b)“Applicable Withholding Amounts” is defined in Section 4.11(b) of the Plan;

 

(c)“Board” means the Board of Directors of the Corporation as may be constituted
from time to time;

 

(d)“Cash Option DSUs” is defined in Section 4.1(a)(ii) of the Plan;

 

(e)“Cash Payment” means a cash payment equal to (i) the number of DSUs in
respect of which the applicable Participant has elected to receive a cash
payment in lieu of Payment Shares pursuant to Section 4.8 multiplied by (ii) the
Fair Market Value of a Share on the Distribution Date;

 

(f)“Cash Settlement Notice” is defined in Section 4.8 of the Plan;

 

(g)“Committee” means the Compensation Committee of the Board or such other
committee of the Board as may be appointed by the Board to administer the Plan;
provided, however, that if no such committee is in existence at any particular
time and the Board has not appointed another committee of the Board to
administer the Plan, all references in the Plan to “Committee” shall at such
time be in reference to the Board;

 

(h)“Corporation” means International Tower Hill Mines Ltd.;

 

(i)“Director” means a director of the Corporation or a Subsidiary of the
Corporation;

 

(j)“Distribution Date” is defined in Section 4.6 of the Plan;

 



 

 

 

(k)“Distribution Date Notice” is defined in Section 4.6 of the Plan;

 

(l)“Dividend Equivalents” is defined in Section 4.4 of the Plan;

 

(m)“DSU” means a unit equivalent in value to a Share, credited by means of a
bookkeeping entry in the books of the Corporation in accordance with Article 4;

 

(n)“DSU Agreement” is defined in Section 4.2 of the Plan;

 

(o)“Eligible Person” means any person who is a Director, Officer or Employee;

 

(p)“Employee” means an employee of the Corporation or a Subsidiary of the
Corporation, other than an Officer;

 

(q)“Fair Market Value” of a Share, as at any date, means the weighted average of
the prices at which the Shares traded on the TSX (or, if the Shares are not then
listed and posted for trading on the TSX or are then listed and posted for
trading on more than one stock exchange, on such stock exchange on which the
majority of the trading volume of the Shares occurs) for the five (5) trading
days on which the Shares traded on such exchange immediately preceding such
date. In the event that the Shares are not listed and posted for trading on any
stock exchange, the Fair Market Value of a Common Share shall be the fair market
value of a Share as determined by the Board in its discretion, acting reasonably
and in good faith;

 

(r)“Insider” means an “insider” as that term is defined in Part I of the TSX
Company Manual;

 

(s)“Officer” means an officer of the Corporation or a Subsidiary of the
Corporation;

 

(t)“Participant” means an Eligible Person to whom a grant of DSUs is made in
accordance with the Plan;

 

(u)“Payment Shares” is defined in Section 4.7(a) of the Plan;

 

(v)“Person” means any individual, sole proprietorship, partnership, firm,
entity, unincorporated association, unincorporated syndicate, unincorporated
organization, trust, body corporate, fund, organization or other group of
organized persons, government, government regulatory authority, governmental
department, agency, commission, board, tribunal, dispute settlement panel or
body, bureau, court, and where the context requires any of the foregoing when
they are acting as trustee, executor, administrator or other legal
representative;

 

(w)“Plan” means this Deferred Share Unit Incentive Plan as amended, restated,
supplemented or otherwise modified from time to time;

 

(x)“Security Based Compensation Arrangement” means a “security based
compensation agreement” as that term is defined in Part VI of the TSX Company
Manual;

 



 

- 2 - 

 

(y)“Separation Date” means, in respect of a Participant, the date on which such
Participant Terminated Service, and, for greater certainty, the Separation Date
shall not be delayed or otherwise affected by any deemed notice periods or
extensions of leave or salary and benefits;

 

(z)“Share” means a common share without par value in the capital of the
Corporation or, in the event of an adjustment contemplated by Section 4.9, such
other number or type of securities as the Committee may determine;

 

(aa)“Subsidiary” means a “subsidiary” as that term is defined in the Business
Corporations Act (British Columbia);

 

(bb)“Terminated Service” means that the Participant has ceased to hold any
office as a Director, Officer or Employee, including as a result of disability
or death;

 

(cc)“TSX” means the Toronto Stock Exchange; and

 

(dd)“TSX Company Manual” means the Toronto Stock Exchange Company Manual, as
amended from time to time.

 

2.2Interpretation

 

(a)Words in the singular include the plural and words in the plural include the
singular.

 

(b)The headings in this document are for convenience and reference only and
shall not be deemed to alter or affect any provision hereof.

 

(c)The words “hereto”, “herein”, “hereby”, “hereunder”, “hereof” and similar
expressions mean or refer to this document as a whole and not to any particular
Article, Section, paragraph or other part hereof.

 

(d)Wherever the word “include”, “includes” or “including” is used, it shall be
deemed to be followed by the words “without limitation”.

 

(e)Whenever the Board or, where applicable, the Committee or any sub-delegate of
the Committee is to exercise discretion in the administration of the terms and
conditions of the Plan, the term “discretion” means the sole and absolute
discretion of the Board or the Committee or the sub-delegate of the Committee,
as the case may be.

 

(f)Unless otherwise specified, all references to money amounts are to Canadian
currency.

 

Article 3
ADMINISTRATION OF THE PLAN

 

3.1Administration of the Plan

 

(a)Except for matters that are under the jurisdiction of the Board as specified
under the Plan or as required by law and subject to Section 3.1(b), the Plan
shall be administered by the Committee and the Committee has sole and complete
authority, in its discretion, to:

 



 

- 3 - 

 

(i)interpret and construe any provision hereof and decide all questions of fact
arising in their interpretation;

 

(ii)adopt, amend, suspend and rescind such rules and regulations for
administration of the Plan as the Board may deem necessary in order to comply
with the requirements of the Plan, or in order to conform to any law or
regulation or to any change in any laws or regulations applicable thereto;

 

(iii)exercise rights reserved to the Corporation under the Plan;

 

(iv)take any and all actions permitted by the Plan;

 

(v)prescribe forms for notices to be prescribed by the Corporation under the
Plan; and

 

(vi)make any other determinations and take such other action in connection with
the administration of the Plan that it in good faith deems necessary or
advisable.

 

The Committee’s determinations and actions under the Plan are final, conclusive
and binding on the Corporation, the Participants and all other Persons.

 

(b)To the extent permitted by applicable law, the Committee may, from time to
time, delegate to any specified officer of the Corporation all or any of the
powers of the Committee. In such event, the specified officer shall exercise the
powers delegated to it by the Committee in the manner and on the terms
authorized by the Committee. Any decision made or action taken by the specified
officer arising out of or in connection with the administration or
interpretation of the Plan in this context is final, binding and conclusive on
the Corporation, the Participants and all other Persons.

 

3.2Eligibility

 

Any individual who at the relevant time is an Eligible Person is eligible to
participate in the Plan. Eligibility to participate does not confer upon any
individual a right to receive a grant of DSUs pursuant to the Plan.

 

3.3Exemption from Plan Participation

 

Notwithstanding any other provision of the Plan, if a Participant is resident in
a jurisdiction in which a grant of DSUs under the Plan might be considered to be
income which is subject to taxation at the time of such grant, the Participant
may elect not to participate in the Plan by providing a written notice to the
Chief Financial Officer of the Corporation.



 

- 4 - 

 

3.4Discretionary Relief

 

Notwithstanding any other provision hereof, the Board may, in its discretion,
waive any condition set out herein if it determines that specific individual
circumstances warrant such waiver.

 

Article 4
DEFERRED SHARE UNITS

 

4.1Grant of Deferred Share Units

 

(a)The Committee may, from time to time in its discretion, grant DSUs to
Eligible Persons and, upon such grant, such Eligible Persons shall become
Participants in the Plan. For greater certainty, such DSUs shall be governed by
the provisions of the Plan and the respective DSU Agreement (as defined below).
In respect of each grant of DSUs, the Committee shall determine on the date of
such grant:

 

(i)the number of DSUs allocated to the Participant;

 

(ii)whether the Participant shall be entitled to elect to receive a Cash Payment
in lieu of Payment Shares in respect of such DSUs on the Distribution Date (such
DSUs, “Cash Option DSUs”);

 

(iii)any vesting conditions that may be applicable to such grant; and

 

(iv)such other terms and conditions of the DSUs applicable to the grant.

 

(b)The Corporation shall not make any grant of DSUs pursuant to the Plan unless
and until such grant or issuance and delivery can be completed in compliance
with all applicable laws, including tax regulations, and all other regulations,
rules, orders of governmental or regulatory authorities and the requirements of
all applicable stock exchanges upon which Shares are listed. The Corporation
shall be obligated to take all reasonable action to comply with any such laws,
regulations, rules, orders or requirements.

 

(c)One or more accounts shall be maintained by the Corporation in respect of
each Participant and shall be credited with DSUs granted to such Participant
from time to time.

 

4.2DSU Agreement

 

All grants of DSUs hereunder shall be documented by an agreement between the
Corporation and the applicable Participant in substantially the form set out in
Schedule B hereto (a “DSU Agreement”).

 

4.3Vesting

 

Unless otherwise provided at the time of grant, DSUs shall be fully vested upon
being granted.

 



 

- 5 - 

 

4.4Adjustments for Dividends

 

Subject to Section 5.2(c), where a cash dividend is paid on Shares, any DSU
granted to a Participant prior to the record date for such dividend shall be
adjusted so that the number of Payment Shares that shall be issued in respect of
a DSU, or shall be issuable for the purposes of determining the Cash Payment in
respect of a DSU pursuant to Section 4.7 or 4.8, as the case may be, shall be
increased by the amount which is the quotient obtained by dividing the amount of
the dividend per Share by the Fair Market Value of a Share as of the record date
for such dividend, with fractions computed to three decimal places (“Dividend
Equivalents”). The foregoing does not obligate the Corporation to declare or pay
dividends on Shares and nothing in the Plan shall be interpreted as creating
such an obligation.

 

4.5Reporting of Deferred Share Units

 

The Corporation shall provide each Participant with a statement of his or her
Account(s) on an annual basis.

 

4.6Distribution Date Election

 

For the purposes of Sections 4.6, 4.7 and 4.8, where the Participant is deceased
and the context requires, references to “Participant” shall be in reference to
the Participant’s estate and where the Participant is required to make an
election, the legal representative of the Participant’s estate may make such
election. A Participant who has Terminated Service shall have the right to
receive Payment Shares or, where applicable, a Cash Payment in respect of DSUs
recorded in the Participant’s Account(s) in accordance with Sections 4.7 or 4.8,
as applicable, on the date (the “Distribution Date”) as the Participant may
elect by written notice (a “Distribution Date Notice”) delivered to the Chief
Financial Officer of the Corporation on or before November 15 of the calendar
year following the calendar year in which the Separation Date occurs; provided,
however, that in no event shall the Distribution Date be earlier than the
Separation Date or later than December 1 of the calendar year following the
calendar year in which the Separation Date occurs. If the Participant fails to
deliver a Distribution Date Notice as provided herein, the Distribution Date
shall be deemed to be December 1 of the calendar year following the calendar
year in which the Separation Date occurs.

 

4.7Distribution of Deferred Share Units in Payment Shares

 

Subject to Sections 4.8 and 4.11:

 

(a)The Corporation shall, within ten (10) business days after the Distribution
Date, issue to the Participant that number of treasury Shares equal to the
number of DSUs in the Participant’s Account(s) that became payable on the
Distribution Date (the “Payment Shares”), provided that the Corporation shall
not be required to issue any fractional share or make any payment in lieu
thereof.

 

(b)The Corporation shall not be required to issue or cause to be delivered
Payment Shares or issue or cause to be delivered certificates evidencing Payment
Shares, unless and until such issuance and delivery can be completed in
compliance with the applicable laws, regulations, rules, orders of governmental
or regulatory authorities and the requirements of all applicable stock exchanges
upon which Shares are listed. The Corporation shall be obligated to take all
reasonable action, on a timely basis, to comply with any such laws, regulations,
rules, orders, or requirements.

 



 

- 6 - 

 

4.8Distribution of Deferred Share Units as Cash Payment

 

In the event any DSUs in the Participant’s Account(s) are Cash Option DSUs and
the Participant elects to receive a cash payment in lieu of Payment Shares in
respect of a portion or all of such DSUs by providing a written notice to the
Chief Financial Officer of the Corporation at least fifteen (15) business days
prior to the Distribution Date (a “Cash Settlement Notice”), subject to Section
4.11, the Participant shall be entitled to receive a Cash Payment, which shall
be paid to the Participant within ten (10) business days after the Distribution
Date. If the Participant fails to deliver a Cash Settlement Notice as provided
in this Section 4.8, the Participant shall be issued Payment Shares in respect
of all of the DSUs in the Participant’s Account(s) in accordance with Section
4.7.

 

4.9Adjustments to Deferred Share Units

 

In the event: (a) of any change in the Shares through subdivision,
consolidation, reclassification, amalgamation, merger or otherwise; or (b) that
any rights are granted to all or substantially all shareholders to purchase
Shares at prices substantially below Fair Market Value as of the date of grant
(other than the payment of dividends in respect of the Shares as contemplated by
Section 4.4); or (c) that, as a result of any recapitalization, merger,
consolidation or other transaction, the Shares are converted into or
exchangeable for any other securities or property, the Board may make such
adjustments to the Plan, the DSU Agreements and the DSUs outstanding under the
Plan as the Board may, in its discretion, consider appropriate in the
circumstances to prevent dilution or enlargement of the rights granted to
Participants hereunder and/or to provide for the Participants to receive and
accept such other securities or property in lieu of Shares as the Board in its
discretion considers fair and appropriate in the circumstances, and the
Participants shall be bound by any such determination.

 

4.10U.S. Taxpayers

 

The rules set forth in Schedule A hereto apply to any Participant who is a U.S.
Taxpayer (as defined therein) and form a part of the Plan.

 

4.11Taxes

 

(a)A Participant shall be solely responsible for reporting and paying income tax
payable in respect of any Shares or cash received by the Participant under the
Plan. The Corporation shall provide each Participant (or cause each Participant
to be provided with) such information as may be required by applicable law to
report income, if any, arising upon the grant or exercise of rights under the
Plan by a Participant.

 

(b)The Corporation shall have the power and the right to deduct or withhold, or
require (as a condition of the issuance of Payment Shares or the payment of a
Cash Payment, as the case may be) a Participant to remit to the Corporation, an
amount to satisfy, in whole or in part, and as determined by the Corporation,
federal, provincial, state, and local taxes, domestic or foreign, required by
law to be withheld (including any social insurance or social security
contributions, including under the Canada Pension Plan) with respect to any
taxable event arising as a result of the Plan, including the grant of DSUs or
the issuance of Payment Shares or payment of a Cash Payment under the Plan
(collectively, “Applicable Withholding Amounts”). The Corporation shall have the
irrevocable right to set off, and the Participant consents to the Corporation
setting off, Applicable Withholding Amounts, in whole or in part, against
amounts otherwise owing by the Corporation to such Participant (whether arising
pursuant to the Participant relationship as an Officer or Employee or as a
result of the Participant providing services on an ongoing basis to the
Corporation or otherwise), or may make such other arrangements as are
satisfactory to the Participant and the Corporation. In addition, the
Corporation may elect, in its sole discretion, to satisfy Applicable Withholding
Amounts, in whole or in part, by withholding such number of Payment Shares as it
determines are required to be sold by the Corporation, as agent on behalf of the
Participant, to satisfy Applicable Withholding Amounts net of selling costs
(which costs shall be the responsibility of the Participant and which shall be
and are authorized to be deducted from the proceeds of sale). The Participant
consents to such sale and grants to the Corporation an irrevocable power of
attorney to effect the sale of such Payment Shares and acknowledges and agrees
that the Corporation does not accept responsibility for the price obtained on
the sale of such Payment Shares. Any amounts in excess of Applicable Withholding
Amounts received by the Corporation pursuant to such sale (net of selling costs)
shall be paid to the Participant as soon as reasonably practicable following
such sale. Any reference in the Plan to the issuance of Payment Shares pursuant
to Section 4.7 or the payment of a Cash Payment pursuant to Section 4.8 is
expressly subject to this Section 4.11(b).

 



 

- 7 - 

 

4.12DSUs Non-Transferable

 

Except as required by law, the rights of a Participant hereunder are not capable
of being assigned, transferred, alienated, sold, encumbered, pledged, mortgaged
or charged and are not capable of being subject to attachment or legal process
for the payment of any debts or obligations of the Participant.

 

4.13Effect of Payment

 

Upon payment in full of the value of all of the DSUs in the Participant’s
Account(s) by way of Payment Shares and/or a Cash Payment, as the case may be,
less Applicable Withholding Amounts, the DSUs shall be cancelled and no further
payments shall be made to the Participant under the Plan.

 

Article 5
GENERAL

 

5.1Limits on Issuances

 

Notwithstanding any other provision of the Plan:

 

(a)the maximum number of Shares issuable pursuant to outstanding DSUs at any
time shall be limited to 10.0% of the aggregate number of issued and outstanding
Shares, provided that the maximum number of Shares issuable pursuant to
outstanding DSUs and all other Security Based Compensation Arrangements, shall
not exceed 10.0% of the Shares outstanding from time to time;

 



 

- 8 - 

 

(b)the number of Shares reserved for issuance to any one Participant under all
Security Based Compensation Arrangements shall not exceed 5.0% of the issued and
outstanding Shares;

 

(c)the number of Shares issuable to Insiders, at any time, under all Security
Based Compensation Arrangements, shall not exceed 10.0% of the issued and
outstanding Shares; and

 

(d)the number of Shares issued to Insiders, within any one year period, under
all Security Based Compensation Arrangements, shall not exceed 10.0% of the
issued and outstanding Shares.

 

For the purposes of this Section 5.1, issued and outstanding Shares are computed
on a non-diluted basis. Any increase in the issued and outstanding Shares
(whether as a result of the issue of Shares pursuant to DSUs or otherwise) will
result in an increase in the number of Shares that may be issued pursuant to
DSUs outstanding at any time and any increase in the number of DSUs granted
will, upon the issue of Shares pursuant thereto, make new grants available under
the Plan. Further, if the acquisition of Shares by the Corporation for
cancellation should result in the foregoing tests no longer being met, this
shall not constitute non-compliance with this Section 5.1 for any grants
outstanding prior to such purchase of Shares for cancellation.

 

DSUs that are cancelled or terminated shall result in the Shares that were
reserved for issuance thereunder being available for a subsequent grant of DSUs
pursuant to the Plan to the extent of any Shares issuable thereunder that are
not issued under such cancelled or terminated DSUs.

 

5.2Amendment, Suspension, or Termination of Plan

 

(a)The Board may amend, suspend or discontinue the Plan or amend any DSU or DSU
Agreement at any time without the consent of any Participant, provided that such
amendment, suspension or termination shall not adversely alter or impair the
rights of any Participant in respect of any DSU previously granted to such
Participant under the Plan, except as otherwise permitted hereunder. In
addition, the Board may, by resolution, amend the Plan or any DSU granted under
it (together with any related DSU Agreement) without shareholder approval;
provided, however, that at any time while the Shares are listed for trading on
the TSX, the Board shall not be entitled to amend the Plan or any DSU granted
under it (together with any related DSU Agreement) without shareholder and, if
applicable, TSX approval: (i) to increase the maximum number of Shares issuable
pursuant to the Plan; (ii) to permit the assignment or transfer of a DSU other
than as provided for in the Plan; (iii) to add to the categories of persons
eligible to participate in the Plan; (iv) to remove or amend Section 5.1(c), or
Section 5.1(d); (v) to remove or amend this Section 5.2(a); or (vi) in any other
circumstances where TSX and shareholder approval is required by the TSX.

 

(b)Without limitation of Section 5.2(a), the Board may (i) correct any defect in
the manner and to the extent or reconcile any inconsistency in the Plan and (ii)
establish, amend, and rescind any rules and regulations relating to the Plan it
deems necessary or desirable for the administration of the Plan.

 

(c)If the Board terminates or suspends the Plan, previously credited DSUs shall
remain outstanding and in effect in accordance with the terms of the Plan. If
DSUs remain outstanding after Plan termination or suspension, such DSUs shall
not be entitled to Dividend Equivalents unless at the time of termination or
suspension the Committee determines that the entitlement to Dividend Equivalents
after termination or during suspension, as applicable, should be continued.
Subject to the foregoing sentence, if the Board terminates or suspends the Plan,
no new DSUs shall be credited to the Account(s) of a Participant.

 



 

- 9 - 

 

5.3Compliance with Laws

 

The administration of the Plan shall be subject to and made in conformity with
all applicable laws and any applicable regulations of a duly constituted
regulatory authority. Should the Committee, in its discretion, determine that it
is not feasible or desirable to issue Payment Shares in respect of DSUs due to
such laws or regulations, such obligation shall be satisfied by means of an
equivalent cash payment (equivalence being determined on a before-tax basis). If
the Committee determines that the listing, registration or qualification of the
Shares subject to the Plan upon any securities exchange or under any provincial,
state, federal or other applicable law, or the consent or approval of any
governmental body or stock exchange is necessary or desirable, as a condition
of, or in connection with, the crediting of DSUs or the issue of Payment Shares
hereunder, the Corporation shall be under no obligation to credit DSUs or issue
Payment Shares hereunder unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee.

 

5.4Reorganization of the Corporation

 

The existence of any DSUs shall not affect in any way the right or power of the
Corporation or its shareholders to make or authorize any adjustment,
recapitalization, reorganization or other change in the Corporation’s capital
structure or its business, or to create or issue any bonds, debentures, shares
or other securities of the Corporation or to amend or modify the rights and
conditions attaching thereto or to effect the dissolution or liquidation of the
Corporation, or any amalgamation, combination, merger or consolidation involving
the Corporation or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar nature
or otherwise.

 

5.5Assignment

 

Rights and obligations under the Plan may be assigned by the Corporation to a
successor in the business of the Corporation, any company resulting from any
amalgamation, reorganization, combination, merger or arrangement of the
Corporation, or any company acquiring all or substantially all of the assets or
business of the Corporation.

 

5.6Participation is Voluntary; No Additional Rights

 

The participation of any Participant in the Plan is entirely voluntary and not
obligatory and shall not be interpreted as conferring upon such Participant any
rights or privileges other than those rights and privileges expressly provided
in the Plan. In particular, participation in the Plan does not constitute a
condition of employment or service nor a commitment on the part of the
Corporation to ensure the continued employment or service of such Participant.
Nothing in the Plan shall be construed to provide the Participant with any
rights whatsoever to participate or continue participation in the Plan or to
compensation or damages in lieu of participation, whether upon termination of
service as a Director, Officer or Employee or otherwise. The Corporation does
not assume responsibility for the personal income or other tax consequences for
the Participants and they are advised to consult with their own tax advisors.

 



 

- 10 - 

 

5.7No Shareholder Rights

 

Under no circumstances shall DSUs be considered Shares or other securities of
the Corporation, nor shall they entitle any Participant to exercise voting
rights or any other rights attaching to the ownership of Shares or other
securities of the Corporation, nor shall any Participant be considered the owner
of Shares by virtue of the grant of DSUs.

 

5.8Unfunded and Unsecured Plan

 

Unless otherwise determined by the Board, the Plan shall be unfunded and the
Corporation shall not secure its obligations under the Plan. To the extent any
Participant or his or her estate holds any rights by virtue of a grant of DSUs
under the Plan, such rights (unless otherwise determined by the Board) shall be
no greater than the rights of an unsecured creditor of the Corporation.

 

5.9Market Fluctuations

 

No amount shall be paid to, or in respect of, a Participant under the Plan to
compensate for a downward fluctuation in the price of Shares, nor shall any
other form of benefit be conferred upon, or in respect of, a Participant for
such purpose. The Corporation makes no representations or warranties to
Participants with respect to the Plan or the Shares whatsoever. In seeking the
benefits of participation in the Plan, a Participant agrees to accept all risks
associated with a decline in the market price of Shares.

 

5.10Participant Information

 

Each Participant shall provide the Corporation with all information (including
personal information) required by the Corporation in order to administer the
Plan. Each Participant acknowledges that information required by the Corporation
in order to administer the Plan may be disclosed to the Board and other third
parties in connection with the administration of the Plan. Each Participant
consents to such disclosure and authorizes the Corporation to make such
disclosure on the Participant’s behalf.

 

5.11Indemnification

 

Each Director shall at all times be indemnified and saved harmless by the
Corporation from and against all costs, charges and expenses whatsoever,
including any income tax liability arising from any such indemnification, that
such Director may sustain or incur by reason of any action, suit or proceeding,
taken or threatened against the Director, otherwise than by the Corporation, for
or in respect of any act done or omitted by the Director in respect of the Plan,
such costs, charges and expenses to include any amount paid to settle such
action, suit or proceeding or in satisfaction of any judgment rendered therein.

 

5.12Governing Law

 

The Plan shall be governed by, and interpreted in accordance with, the laws of
the Province of British Columbia and the federal laws of Canada applicable
therein, without regard to principles of conflict of laws.

 

APPROVED by the Board this 4th day of April, 2017.

 

 

 

 

Schedule A
PLAN PROVISIONS APPLICABLE TO U.S. TAXPAYERS

 

The provisions of this Schedule A apply to DSUs held by a U.S. Taxpayer to the
extent such DSUs are subject to U.S. taxation. The following provisions apply,
notwithstanding anything to the contrary in the Plan. All capitalized terms used
in this Schedule A and not defined herein shall have the meaning attributed to
them in the Plan.

 

“Section 409A” means Section 409A of the United States Internal Revenue Code and
the regulations and authority promulgated thereunder.

 

“Separation Date” shall mean the date on which the Participant incurs a
“separation from service” within the meaning of Section 409A.

 

“U.S. Taxpayer” shall mean any person who is a U.S. citizen, U.S. permanent
resident, or other person who has been granted or is eligible to be granted a
DSU under the Plan that is otherwise subject to U.S. taxation.

 

1.Notwithstanding Section 4.6 of the Plan, the following procedure shall be used
to determine a Distribution Date for DSUs that are subject to this Schedule A.

 

(a)For a Participant who is a U.S. Taxpayer, the Distribution Date shall be the
Separation Date, subject to clause (b) below.

 

(b)Notwithstanding the foregoing, if any U.S. Taxpayer is determined to be a
“specified employee” (as determined under Section 409A, in accordance with the
Corporation’s policies) at the Separation Date, then the Distribution Date shall
not be earlier than the date that is six (6) months following his or her
Separation Date.

 

2.Notwithstanding any election by the Participant or the legal representative of
the Participant’s estate of a Distribution Date, upon the death of a Participant
prior to the issuance of Payment Shares (or, where applicable, the payment of a
Cash Payment) in respect of the DSUs in his or her Account(s), Payment Shares
shall be issued or, where applicable, a Cash Payment in respect of DSUs recorded
in the Participant’s Account(s) in accordance with Sections 4.7 or 4.8, as
applicable, shall be made to the estate of such Participant on the first
business day that occurs following ninety (90) days after the Participant’s date
of death. No election of an alternative payment date by the estate or
beneficiary shall be permitted.

 

3.Miscellaneous.

 

Notwithstanding anything to the contrary in the Plan, no consent to an
amendment, suspension or termination that adversely affects the DSUs previously
granted to a U.S. Taxpayer under Section 409A shall be required if such
amendments are considered by the Committee, on the advice of counsel, to be
necessary or desirable in order to avoid adverse U.S. tax consequences to the
U.S. Taxpayer.

 

No provision of the Plan or amendment to the Plan may permit the acceleration of
payments under the Plan to U.S. Taxpayers contrary to the provisions of
Section 409A.

 



 

- 2 - 

 

In the event of a termination of the Plan, no payments to U.S. Taxpayers shall
be made, except on the schedule permitted by Section 409A.

 

All provisions of the Plan shall continue to apply to the U.S. Taxpayer to the
extent they have not been specifically modified by this Schedule A. In regard to
a U.S. Taxpayer, the Committee shall interpret all Plan provisions in a manner
that does not cause a violation of Section 409A.

 

4.Restrictions on Deferred Share Units of Certain Dual Taxpayers.

 

This Section 5 shall only apply in respect of DSUs of a U.S. Taxpayer if, at the
time a payment in respect of the DSUs is required to be made under the Plan, the
U.S. Taxpayer would be liable to tax in respect of such payment, if made as
otherwise provided, under the Income Tax Act (Canada) (in this Section 5
referred to as the “Canadian Tax Rules”).

 

If a payment in respect of DSUs of a U.S. Taxpayer is otherwise required to be
made at any time, but for this Section 5 and such payment would, if made, comply
with Section 409A but would violate the Canadian Tax Rules, then,
notwithstanding any other provision of the Plan and this Schedule A, unless the
Committee determines that payment in respect of the DSUs can be made in some
other manner and at such other time in compliance with Section 409A without
violating the Canadian Tax Rules, such payment shall be made to a trustee to be
held in trust for the benefit of the U.S. Taxpayer in a manner that causes the
payment to be included in the U.S. Taxpayer’s income under the Code and does not
violate the Canadian Tax Rules, and amounts shall thereafter be paid out of the
trust for the benefit of the U.S. Taxpayer at such time and in such manner as
complies with the requirements of the Canadian Tax Rules.

 

 

 

 

Schedule B
FORM OF DSU AGREEMENT

 

DEFERRED SHARE UNIT AGREEMENT

 

This agreement is entered into this _____ day of ______________, 20___, between
International Tower Hill Mines Ltd. (the “Corporation”) and
__________________________ (the “Participant”) pursuant to the 2017 Deferred
Share Unit Incentive Plan (the “Plan”) adopted by the Corporation on April 4,
2017, as amended from time to time.

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Corporation and the Participant agree as follows:

 

1.All capitalized terms used in this agreement and not defined herein shall have
the meaning attributed to them in the Plan.

 

2.The Corporation hereby grants to the Participant ___________________ deferred
share units (the “DSUs”) of the Corporation. The Fair Market Value of a Share as
of the date hereof is $__________.

 

3.The granting of the DSUs (and the issue of Payment Shares [and/or payment of a
Cash Payment] in respect thereof) are subject to the terms and conditions of the
Plan, all of which are incorporated into and form an integral part of this
agreement.

 

4.[Without limiting the generality of Section 3 hereof, the Participant shall be
entitled to elect to receive a Cash Payment in lieu of Payment Shares in respect
of the DSUs in accordance with the terms of the Plan. For greater certainty, the
DSUs granted hereby are Cash Option DSUs.] [or] [The DSUs granted hereby are not
Cash Option DSUs.]

 

5.Pursuant to and in accordance with Section 4.11(b) of the Plan, the
Participant irrevocably appoints the Corporation to be his or her attorney for
the purpose of effecting the sale of Payment Shares to satisfy any Applicable
Withholding Amounts should the Corporation elect to do so.

 

6.The Participant confirms and acknowledges that he or she has not been induced
to enter into this agreement by expectation of employment or continued
employment with the Corporation.

 



  INTERNATIONAL TOWER HILL MINES LTD.             By: 
                                                   Name: 
                                                                    Title:  



 

WITNESSED BY:

 

  [image_002.jpg]   Witness signature   Participant Name:       Address:        
 



 



 

